        Case 1:19-mc-00195-KPF Document 65 Filed 05/11/20 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

COMMISSIONS IMPORT EXPORT S.A.,

                          Petitioner,
                                                         19 Misc. 195 (KPF)
                       -v.-
                                                              ORDER
REPUBLIC OF THE CONGO and ECREE LLC,

                          Respondents.

KATHERINE POLK FAILLA, District Judge:

      Petitioner initiated this proceeding on April 15, 2019. (Dkt. #1). On

August 26, 2019, the Clerk of Court issued certificates of default as to

Respondents Republic of the Congo and Ecree LLC, after neither party

responded to Petitioner’s petition for relief. (Dkt. #11, 12). On August 27,

2019, the Court entered an Order stating that, having read the Petition, the

Court was not yet prepared to enter default judgment against Respondents.

(Dkt. #13). The Court scheduled a conference for October 9, 2019, to discuss

the matter further. (Id.). Before that conference was held, counsel for the

Republic of the Congo appeared in this proceeding. (Dkt. #25, 29). Upon the

Republic of the Congo’s motion, the Court adjourned the conference scheduled

for October 9, 2019, to December 16, 2019. (Dkt. #30).

      During the December 16, 2019 conference, the Republic of the Congo

requested leave to move to vacate the certificate of default issued against it.

(Dkt. #33). The Court granted the Republic of the Congo leave to file a motion

to vacate the certificate of default on December 23, 2019. (Id.). On

January 24, 2020, counsel for Ecree appeared in this proceeding. (Dkt. #45).
        Case 1:19-mc-00195-KPF Document 65 Filed 05/11/20 Page 2 of 8



Ecree sought leave to move to vacate the certificate of default issued against it

as well. (Dkt. #47). On February 12, 2020, the Court granted Ecree leave to

file a motion to vacate the certificate of default.

      The Court is now in receipt of the Republic of the Congo’s motion papers

to vacate the certificate of default (Dkt. #34, 35); Petitioner’s opposition papers

(Dkt. #43, 44); and the Republic of the Congo’s reply papers (Dkt. #46). The

Court is also in receipt of Ecree’s motion papers to vacate the certificate of

default (Dkt. #56, 57, 58, 59); Petitioner’s opposition papers (Dkt. #60, 61); and

Ecree’s reply papers (Dkt. #62, 63). Finally, the Court is in receipt of Ecree’s

motion for oral argument concerning its motion to vacate the certificate of

default issued against it. (Dkt. #64).

      Federal Rule of Civil Procedure 55(c) permits a party to be relieved of

default “for good cause,” whereas a default judgment may only be set aside in

accordance with Rule 60(b). Fed. R. Civ. P. 55(c). While Rule 55(c) does not

define “good cause,” the Second Circuit has advised district courts to consider

three criteria in deciding a Rule 55(c) motion: “[i] whether the default was

willful; [ii] whether setting aside the default would prejudice the party for whom

default was awarded; and [iii] whether the moving party has presented a

meritorious defense.” Peterson v. Syracuse Police Dep’t, 467 F. App’x 31, 33 (2d

Cir. 2012) (summary order). “The same factors are applied in the context of a

Rule 60(b) motion to set aside a default judgment, although they are applied

more rigorously, and the district court must resolve any doubts in the

defaulting party’s favor.” Id. There exists a “[s]trong public policy” in favor of

                                          2
        Case 1:19-mc-00195-KPF Document 65 Filed 05/11/20 Page 3 of 8



“resolving disputes on the merits.” Am. All. Ins. Co. v. Eagle Ins. Co., 92 F.3d

57, 61 (2d Cir. 1996).

      The Court begins by examining the issue of willfulness. In the context of

a default judgment, “‘willfulness’ ... refer[s] to conduct that is more than merely

negligent or careless.” SEC v. McNulty, 137 F.3d 732, 738 (2d Cir. 1998).

Delay causing the entry of default generally may be excused unless “the

conduct of counsel or the litigant was egregious and was not satisfactorily

explained.” Id. Both Respondents have provided affidavits that they did not

receive actual notice of the Petition until after their time to respond had

expired, and that Respondents promptly retained counsel and entered notices

of appearance once they had actual notice. (Dkt. #35-1, 57).

      Each Respondent’s explanation for its lack of actual notice is not fully

satisfying, but the Court must resolve any doubts in the defaulting parties’

favor, and no there is no indication that Respondents acted with bad faith or

willfulness. As to the Republic of the Congo, there is a “presumption against

default in cases involving foreign sovereigns”; the manner in which “the papers

served by Petitioner were processed internally by [the Republic of the Congo]

may have involved a combination of miscommunication, delay and a failure to

exercise due diligence, but a willful default requires more than negligent

conduct.” Enka Insaat Ve Sanayi A.S. v. Gabonese Republic, 406 F. Supp. 3d

84, 89 (D.D.C. 2019) (quoting Republic of Kazakhstan v. Stati, 325 F.R.D. 507,

509 (D.D.C. 2018)). As to Ecree, though Petitioner served Ecree through the

New York Secretary of State — a method of service that is presumptively valid

                                         3
        Case 1:19-mc-00195-KPF Document 65 Filed 05/11/20 Page 4 of 8



for a New York corporation like Ecree — the Court takes judicial notice that

Ecree’s entity status on the New York State Department of State online registry

is listed as “SUSPENDED,” because the process addressee has resigned. See

NYS Department of State, Division of Corporations, Entity Information for

“Ecree LLC”,

https://appext20.dos.ny.gov/corp_public/CORPSEARCH.SELECT_ENTITY

(last visited May 8, 2020). Thus, it is likely that Ecree did not receive notice

through service to the New York Secretary of State. And courts in this Circuit

have held that failure to keep current contact information with the New York

Secretary of State is negligent, but not willful under Rule 55(c). See, e.g.,

Walden v. Lorcom Techs., Inc., No. 05 Civ. 3600 (ARR) (RER), 2007 WL 608151,

at *3 (E.D.N.Y. Feb. 23, 2007). In light of this, the Court finds that

Respondents did not have actual notice of this matter until after default had

been entered, and that once they had notice of the matter they immediately

took steps to appear. Though their respective failures to enter a timely

appearance were negligent, they were not willful.

      Further, the Court finds that Respondents have adequately

demonstrated that a meritorious defense is available to them. “In order to

make a sufficient showing of a meritorious defense in connection with a motion

to vacate a [certificate of default], the defendant ... must present evidence of

facts that, ‘if proven at trial, would constitute a complete defense.’” McNulty,

137 F.3d at 740 (quoting Enron Oil Corp. v. Diakuhara, 10 F.3d 90, 98 (2d Cir.

1993)). This threshold is “very low.” Vedder Price P.C. v. US Capital Partners,

                                         4
        Case 1:19-mc-00195-KPF Document 65 Filed 05/11/20 Page 5 of 8



LLC, No. 16 Civ. 6787 (JPO), 2017 WL 4180021, at *3 (S.D.N.Y. Sept. 20, 2017)

(quoting Micolo v. Brennan, No. 07 Civ. 4901 (JS) (AKT), 2009 WL 742729, at

*10 (E.D.N.Y. Mar. 18, 2009)). “To satisfy the criterion of a ‘meritorious

defense,’ the defense need not be ultimately persuasive at this stage,” but

rather it must be “good at law so as to give the factfinder some determination

to make.” Am. All. Ins. Co., 92 F.3d at 61 (quoting Anilina Fabrique de

Colorants v. Aakash Chemicals and Dyestuffs, Inc., 856 F.2d 873, 879 (7th Cir.

1988)). Here, Petitioner seeks to have a property owned by Ecree turned over

to it in order to satisfy a judgment the Republic of the Congo owes Petitioner,

under the theory that Ecree purchased the property through a fraudulent

transfer of funds from the Republic of the Congo. (Dkt. #1). But Respondents

have submitted an affidavit stating that Ecree purchased the property through

funds it came by honestly, and that Ecree is the lawful owner of the property.

(Dkt. #57). If this were proven at trial, it would constitute a complete defense

to the relief Petitioner seeks.

      In order for a party to demonstrate prejudice in the delay caused by

lifting the default and permitting the litigation to continue, the party must

show “the loss of evidence, increased difficulties of discovery, or greater

opportunity for fraud and collusion — circumstances that make it more

difficult for plaintiff to prosecute its case.” Vedder Price, P.C., 2017 WL

4180021, at *4 (quoting Kuklachev v. Gelfman, No. 08 Civ. 2214 (CPS) (VVP),

2009 WL 497576, at *3 (E.D.N.Y. Feb. 26, 2009)). Petitioner notes that a

foreclosure proceeding has been initiated against the property in question,

                                         5
        Case 1:19-mc-00195-KPF Document 65 Filed 05/11/20 Page 6 of 8



giving Petitioner a “specific and concrete reason why this case needs to proceed

expeditiously.” (Dkt. #61 at 16). And Petitioner argues that it has reason to

believe that, should default be vacated, Respondents will not cooperate with

discovery and will impede the expeditious litigation of the suit. (Id. at 16-18).

The Court recognizes that Petitioner may suffer some prejudice as a result of

the vacatur of the certificates of default. Nevertheless, the Court concludes

that on balance, the three Rule 55(c) factors support vacatur, especially in light

of the “strong policies favoring the resolution of genuine disputes on their

merits.” See also Holford USA Ltd., Inc. v. Harvey, 169 F.R.D. 41, 44 (S.D.N.Y.

1996) (“A default may be vacated upon a showing that the three factors on

balance support relief.”).

      Nevertheless, the Second Circuit has held that, “‘[i]n determining

whether to exercise its discretion to set aside a default, a district court has

inherent power to impose a reasonable condition on the vacatur in order to

avoid undue prejudice to the opposing party.” Filo Promotions, Inc. v. Bathtub

Gins, Inc., 311 F. Supp. 3d 645, 647-48 (S.D.N.Y. 2018) (quoting Powerserve

Int’l v. Lavi, 239 F.3d 508, 515 (2d Cir. 2001) (citation omitted). A district

court has “substantial flexibility” in fashioning an appropriate remedy. Nat.

Organics, Inc. v. TRC Nutritional Labs., Inc., No. 08 Civ. 3644 (DRH), 2009 WL

2957816, at *2 (E.D.N.Y. Sept. 10, 2009). “One such condition that is

routinely imposed is the requirement that the defaulting party reimburse the

plaintiff its reasonable attorneys’ fees and costs incurred as a result of the

default.” See Filo Promotions, Inc., 311 F. Supp. 3d at 647-48 (collecting cases).

                                         6
        Case 1:19-mc-00195-KPF Document 65 Filed 05/11/20 Page 7 of 8



      The Court concludes that, in light of the prejudice that Petitioner would

suffer from the vacatur of the certificates of default, it is appropriate to impose

as a condition of the vacatur that Respondents reimburse Petitioner its

reasonable attorneys’ fees and costs incurred as a result of the default.1

Petitioner is directed to file an application for attorneys’ fees and costs as to

each Respondent on or before May 27, 2020. Petitioner shall include in its

application materials time records for the attorneys’ fees sought, billing rates

sought, and substantiation for the billing rates sought. Respondents are

permitted to file objections to Petitioner’s submission on or before June 10,

2020. Once the Court determines the reasonable attorneys’ fees and costs

incurred as a result of each Respondent’s default, it will provide a deadline

within which such fees and costs are to be paid. If the Respondent in question

pays the fees and costs allocated to it, the certificate of default against it will be

vacated; if it does not, that Respondent will remain in default and may be

subject to a variety of sanctions, including the entry of a default judgment

against it.

      Nothing in this Order prevents the parties from seeking an amicable

resolution in connection with the payment of fees. If the parties reach such a

resolution, they are directed to file a joint letter, no later than May 27, 2020,

advising the Court of same.




1     Because the Court is not at this time vacating the certificate of default issued against
      the Republic of the Congo, the Court will not address the Republic of the Congo’s
      motion for summary dismissal of the Petition. (Dkt. #34, 35).

                                              7
         Case 1:19-mc-00195-KPF Document 65 Filed 05/11/20 Page 8 of 8



     Because the Court is not in need of oral argument to resolve these

issues, Ecree’s motion for oral argument is DENIED. (Dkt. #64).

     SO ORDERED.

Dated:       May 11, 2020
             New York, New York           __________________________________
                                               KATHERINE POLK FAILLA
                                              United States District Judge




                                      8
